     Case 8:20-cv-00428-DDP-AGR Document 6 Filed 03/29/21 Page 1 of 6 Page ID #:73



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11                                                    NO. SACV 20-428-DDP (AGR)
        CIRON B. SPRINGFIELD,                   )
12                                              )
                  Petitioner,                   )
13                                              )
                                                )     OPINION AND ORDER ON
14      JARED D. LOZANO,                        )     PETITION FOR WRIT OF
                                                )     HABEAS CORPUS
15                Respondent.                   )
                                                )
16                                              )
                                                )
17                                              )

18           On February 24, 2020, Petitioner constructively filed a Petition for Writ of

19     Habeas Corpus (“Petition”) that seeks a court order (1) finding that his parents

20     are liable for payment of restitution ordered as part of his criminal judgment; and

21     (2) requiring the prison to reimburse Petitioner for funds previously deducted from

22     his prison account for payment of the restitution. (Petition at 5D, 5E.)

23                                               I.

24                               PROCEDURAL BACKGROUND

25           On October 26, 1998, the prosecution filed a Petition to Declare Minor a

26     Ward of the Court pursuant to Cal. Welf. & Inst. Code § 602.1 (Exh. 1 to Petition.)

27
             1
                 “Except as provided in Section 707, any minor who is between 12 years
28     of age and 17 years of age, inclusive, when he or she violates any law of this
       state . . . is within the jurisdiction of the juvenile court, which may adjudge the
     Case 8:20-cv-00428-DDP-AGR Document 6 Filed 03/29/21 Page 2 of 6 Page ID #:74



 1     The petition contained a Notice of Financial Liability to the parents regarding joint
 2     and several liability for any restitution order. (Id. at 2.) Although the copy of Exh.
 3     1 was cut off on the right margin, Cal. Welf. & Inst. Code § 730.7 provides, in
 4     pertinent part, as follows: “In a case in which a minor is ordered to make
 5     restitution to the victim or victims, . . . a parent or guardian who has joint or sole
 6     legal and physical custody and control of the minor shall be rebuttably presumed
 7     to be jointly and severally liable with the minor in accordance with Sections
 8     1714.1 and 1714.3 of the Civil Code for the amount of restitution . . . so ordered,
 9     up to the limits provided in those sections, subject to the court’s consideration of
10     the parent’s or guardian’s inability to pay. . . .”
11           A jury found Petitioner guilty of first degree murder and attempted robbery,
12     and found true a firearm enhancement. Petitioner was sentenced to 50 years to
13     life. (Petition at 2; Exh. 2 at 3 to Petition.) On January 28, 2000, the Orange
14     County Superior Court entered a minute order after sentencing. Petitioner was
15     ordered to pay a restitution fine of $2000 and victim restitution in the amount of
16     $12,461. The Court ordered that “rest. to be paid from prison wages.” (Exh. 3 at
17     2 to Petition.)
18           Petitioner states that on July 31, 2017, he filed a Request to Modify
19     Restitution Per P.C. 1202.4(b)(1)and (f)(1).”2 (Petition at 5C.) After not receiving
20     a ruling within 60 days, Petitioner filed a second motion and a state habeas
21     corpus petition. On November 20, 2017, the Superior Court denied his request
22
23
       minor to be a ward of the court.” Cal. Welf. & Inst. Code § 602(a).
24
              2
                “The restitution fine shall be set at the discretion of the court and
25     commensurate with the seriousness of the offense. If the person is convicted of a
       felony, the fine shall not be less than three hundred dollars ($300) and not more
26     than ten thousand dollars ($10,000).” Cal. Penal Code § 1202.4(b)(1).
                 With respect to the victim restitution order: “The court may modify the
27     amount, on its own motion or on the motion of the district attorney, the victim or
       victims, or the defendant.” Id. § 1202.4(f)(1).
28
                                                   2
     Case 8:20-cv-00428-DDP-AGR Document 6 Filed 03/29/21 Page 3 of 6 Page ID #:75



 1     for modification of restitution.3 (Petition at 5C.)
 2           Petitioner filed a notice of appeal. The California Court of Appeal issued an
 3     order advising Petitioner that it was considering dismissing the appeal from a
 4     non-appealable order and inviting him to file points and authorities “to explain why
 5     the appeal should not be dismissed.” (Exh. 7 to Petition (citing Cal. Penal Code §
 6     1202.4(g) and People v. Turrin, 176 Cal. App. 4th 1200 (2009) (holding trial court
 7     lacks jurisdiction to modify restitution fine and therefore order denying motion
 8     requesting modification is not appealable).) Petitioner filed a memorandum in
 9     response to the Court’s order. (Petition at 5D.) On March 1, 2018, the California
10     Court of Appeal noted Petitioner’s arguments that “the trial court retains
11     jurisdiction to modify restitution orders, he has demonstrated his inability to pay,
12     and the restitution order is incorrect.” (Exh. 8 to Petition.) The Court dismissed
13     the appeal on its own motion and for good cause. (Id. (citing Cal. Penal Code §§
14     1202.4(f)-(g) and 1237(b), and Turrin).
15           On June 20, 2019, Petitioner filed a state habeas petition in the California
16     Supreme Court. On September 25, 2019, the California Supreme Court denied
17     the petition as untimely and successive. (Exh. 10 to Petition.)
18                                               II.
19                                         DISCUSSION
20           A federal court “shall entertain an application for a writ of habeas corpus in
21     behalf of a person in custody pursuant to the judgment of a State court only on
22     the ground that he is in custody in violation of the Constitution or laws or treaties
23     of the United States.” 28 U.S.C. § 2254(a).
24           The term “in custody” appears twice in the statute. “The first requirement is
25     that the petition be filed ‘in behalf of a person in custody,’ and the second is that
26
             3
27             Petitioner states that his request and the Superior Court’s order are
       attached as Exhibits 4 and 5. The court did not receive those exhibits.
28
                                                  3
     Case 8:20-cv-00428-DDP-AGR Document 6 Filed 03/29/21 Page 4 of 6 Page ID #:76



 1     the application for the writ of habeas can only be entertained ‘on the ground that
 2     [the petitioner] is in custody in violation of the Constitution or laws or treaties of
 3     the United States.’” Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010) (quoting 28
 4     U.S.C. § 2254(a)).
 5           Petitioner has satisfied the first requirement, namely, that he is in custody
 6     pursuant to the state judgment of conviction and sentence challenged in the
 7     Petition. Id. at 978-79.
 8           Petitioner, however, does not satisfy the second requirement. In Bailey, a
 9     state prisoner challenged the restitution portion of his sentence. The Ninth Circuit
10     observed that the imposition of a restitution order alone would not satisfy §
11     2254(a)’s jurisdictional requirements. Id. at 979. The court concluded that the
12     result is the same when the prisoner is in physical custody pursuant to the state
13     court judgment when he challenges the restitution order. “The plain meaning of
14     the text of § 2254(a) makes clear that physical custody alone is insufficient to
15     confer jurisdiction.” Id. at 980. The statutory language “explicitly requires a
16     nexus between the petitioner’s claim and the unlawful nature of the custody.” Id.
17                Bailey’s challenge to the restitution order lacks any nexus, as
18                required by the plain text of § 2254(a), to his custody. While
19                Bailey’s liberty has been severely restrained by his
20                conviction and sentence, the remedy that Bailey seeks, the
21                elimination or alteration of a money judgment, does not
22                directly impact – and is not directed at the source of the
23                restraint on – his liberty. If successful, Bailey could reduce
24                his liability for restitution but would still have to serve the rest
25                of his custodial sentence in the same manner; his remedy
26                would affect only the fact or quantity of the restitution that he
27                has to pay to the victim.”
28
                                                   4
     Case 8:20-cv-00428-DDP-AGR Document 6 Filed 03/29/21 Page 5 of 6 Page ID #:77



 1     Id. at 981. Thus, “§ 2254(a) does not confer jurisdiction over a state prisoner’s in-
 2     custody challenge to a restitution order imposed as part of a criminal sentence.”
 3     Id. at 982.
 4           Rule 4 of the Rules Governing Section 2254 Cases in the United States
 5     Courts provides that “[i]f it plainly appears from the face of the petition and any
 6     attached exhibits that the petitioner is not entitled to relief in the district court, the
 7     judge must dismiss the petition and direct the clerk to notify the petitioner.”
 8     Summary dismissal is appropriate in this case because the court lacks jurisdiction
 9     over the Petition.
10           The court takes judicial notice that Petitioner has a separate pending
11     habeas action in this court in which he contends: (1) he is entitled to
12     resentencing under the retroactive application of Miller v. Alabama, 567 U.S. 460
13     (2012); (2) he is entitled to a Franklin hearing to create a record of youth-related
14     Miller factors for use in future parole hearings; and (3) he is entitled to recall or
15     reconsideration of his sentence under Cal. Penal Code § 1170(d)(2). Springfield
16     v. Asuncion, CV 19-13 DDP (AGR) (hereinafter Springfield I)..
17           Petitioner has understandably filed a separate habeas petition to challenge
18     the restitution order because the two petitions are inconsistent. In the Petition
19     filed in this case, Petitioner seeks to shift liability for payment of restitution to his
20     parents and obtain reimbursement of the restitution he has already paid. (Petition
21     at 5D-5E.) Petitioner also alleges an inability to pay restitution. (Id. at 5C.) By
22     contrast, in Springfield I, Petitioner states that he has already paid the entirety of
23     his restitution obligation of $14,451 and relies on that fact, among others, to
24     support his grounds for relief. (Springfield I, Dkt. No. 12 at 239, 253.) The court
25
26
27
28
                                                   5
     Case 8:20-cv-00428-DDP-AGR Document 6 Filed 03/29/21 Page 6 of 6 Page ID #:78



 1     therefore declines, on its own motion, to consolidate the two petitions.4
 2                                                II.
 3                                             ORDER
 4           IT IS THEREFORE ORDERED that Judgment be entered summarily
 5     dismissing the Petition for Writ of Habeas Corpus.
 6
 7
 8              0DUFK  
       DATED: ______________________
                                                            DEAN D. PREGERSON
 9                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
             4
                Nor has Petitioner identified any legal basis for jurisdiction in this court for
27     a claim to impose liability on Petitioner’s parents for the restitution order and
       order a refund to Petitioner.
28
                                                  6
